By The Court.
The error in leaving a blank in the writ of error for the month in which the Court was to be held, is a clerical error which this Court may amend. The law fixes the day in July, to which the writ was returnable, and the clerk ought to have made it returnable on that day, because the prcecipe was for a writ to the July Term.
As to the error assigned by the plaintiff in error, we think it fatal. It appears on the record, that the action was commenced before the justice, before the cause of action accrued. We have decided this point before. The judgment must therefore be reversed.
The defendant’s counsel then moved for a venire de novo, which the Court refused, because no error was shewn in any thing which took place during the trial.
Judgment reversed.